Waite, J.
From the facts found by the county court in this case, it appears, that Azariah Meeker, being indebted to the plaintiff, by two promissory notes, in the sum of one hundred and fifty dollars, exclusive of interest, in consideration thereof, executed to him a certain deed, purporting to convey to the plaintiff a certain tract of land, situated in the town of Reading, which should be sufficient to pay those notes, on the appraisal of two disinterested men to be thereafter chosen and appointed. The quantity of land was not given. The boundaries were designated upon three sides; and upon the fourth side, the land was to extend so far as should be sufficient to pay the sums due on those two notes. The debtor soon afterwards died, and nothing further was done by the parties, during his life-time, relating to the appraisal, or the appointment of the appraisers. The plaintiff brought his suit against the widow and heirs of Azariah Meeker, praying the court to ascertain the quantity of land necessary to pay those notes, and set off the same to him in payment. Upon these facts, the county court dismissed the plaintiff’s bill; and the case is now brought before us for a revision of that decision.
It is not necessary for us to inquire, whether under any circumstances, such an agreement could not be specifically enforced:—as if, for example, the plaintiff, after the delivery of the deed to him, had taken possession of the land,—made great and substantial improvements,—and erected a dwelling-house and other buildings thereon,—the grantor standing by, and making no objections. In such a case, a refusal to fulfil the agreement, might be attended with great and irreparable injury to the plaintiff. Even relief in such a case, by a specific execution of the agreement, would be a great exercise of power, by a court of chancery, for which, it would be somewhat difficult to find a precedent.
But no such circumstances are presented in this case. It is not even alleged in the bill, that the plaintiff has ever taken any possession of the lands described in the deed. No ap*408praisal has ever been made, and no appraisers designated. The plaintiff still retains his notes, and has exhibited them as a claim against the estate of the deceased. No reason, is shown, why payment of these notes in money would not be as beneficial to the plaintiff, as payment in land, at the appraisal of men. Indeed, the very contract is for the payment of these notes.
The specific execution of a contract, is not a matter of right. The application for that purpose, is addressed to the discretion of the court, not indeed to be exercised in an arbitrary or capricious manner, but in conformity with the established rules of equity. A court will not interfere in this manner, unless the legal remedy is inadequate or defective. And what is there in this case showing that payment of the notes in money, will not be an adequate remedy?
There are indeed cases where agreements to sell at a valuation, have been enforced. Ordinarily, however, a court of chancery will not interfere to enforce specifically an agreement to refer a matter to arbitration. And even where an agreement has been made to sell at the appraisal of a third person, and the appraisal has been made, a court of chancery is very cautious in enforcing the specific execution of the contract. Emery v. Wase, 5 Ves. 846. 849.
Here, no valuation has been made, and no persons designated to make it. The contract provides, that it shall be made by disinterested men, to be thereafter chosen and appointed. To compel these defendants to execute this contract according to the terms of it, and agree with the plaintiff in the appointment of appraisers, would be an exceedingly inconvenient exercise of power, for which no precedent can be shown.
To depart from the terms of the contract and ascertain the value of the land and the quantity necessary for the payment of the debt, in a manner different from that agreed upon by the parties, and in effect to change their contract, would require a very strong case on the part of the plaintiff. We do not say, that, under any circumstances, it may not be done; but we are satisfied, that the case presented does not justify this very extraordinary exercise of power. If parties will voluntarily enter into such loose and imperfect contracts, they must seek their redress for a violation of them, in the ordina*409ry course of law, unless in cases where great injustice would be done, without relief in chancery.
We think the county court did not err, in dismissing the plaintiff’s suit.
In this opinion the other Judges concurred.
Decree to be affirmed.